DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 3/15/21.  Claims 51-70 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 3/15/21 with respect to claim rejections under 35 USC 103 have been considered and are persuasive. Accordingly, the rejection has been withdrawn.
Allowable Subject Matter
 	Claims 51-70 would be allowed if the Double Patenting rejection set forth in this office action is overcome.
 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
  	Claims 51-70 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of   US Patent 10,600,227 B2, hereinafter “227 patent” and further in view of Stirbu et al.(US Patent 9,773,345 B2, hereinafter “Stirbu”)
As to claim 51, 227 patent teaches a method for generating for display, in a physical space, a virtual animation within a virtual environment, wherein a plurality of media devices is located in the physical space, the method comprising: 
 	determining a media asset associated with a portion of virtual content generated for display at a first location in the physical space; (227 Patent claim 1 teaches “generating for display virtual content at a first location” and “determining a media asset associated with the portion”)
 	cross-referencing the media asset with a database of virtual animations associated with various media assets to determine a virtual animation associated with the media asset; (227 Patent claim 1 teaches “cross-referencing the  media asset with a database listing virtual animations associated with various 
media assets to determine a virtual animation associated with the media asset)
 	identifying a second location associated with the media asset within the physical space, wherein a  first media device that supports a format of the media asset is located at the second location; (227 Patent claim 1 teaches “wherein 
the second location includes a display device for presenting the media asset”. 227 Patent claim 2 teaches “selecting the second location from a plurality of locations based on a format of the display device corresponding to a format of the media asset”)
determining a trajectory from the first location to the second location; and  generating for display the virtual animation along the trajectory, wherein the virtual animation moves along the trajectory independently from the virtual content.( 227 patent claim 1 teaches “determining a trajectory from the first location to a second location and generating for display the virtual animation along the trajectory, wherein the virtual animation moves along the trajectory independently from the virtual 

 	227 Patent fails to expressly teach a physical space
 However, Stirbu teaches a physical space. (Stirbu col 4, lines 32-50 teaches real word environment)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of 227 patent with the teachings of Stirbu to achieve the claimed invention. One would have been motivated to allow a user to interact within the virtual environment while the effect of the one or more interactions are experienced in the real world. (Stirbu col 3, lines 30-34)
 	Claims 52-60 are obvious over claims 2-10 of 227 patent.
 	Claims 61-70 are also rejected by claims 11- 20 of the 227 patent and further in view of Stirbu for the same rationale as indicates in the above rejection of claims 51-60. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175